Citation Nr: 0612234	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  03-34 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 through 
June 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in San Diego, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

The RO denied service connection for hearing loss in January 
2003; however, the veteran specifically crossed out the issue 
of hearing loss in his October 2003 VA Form 9, thus this 
issue was not placed on appeal.  Subsequently, in April 2005, 
the RO again denied service connection for hearing loss.  The 
veteran was informed of this decision and his appellate 
rights in a letter that same month.  He has not indicated any 
intention to appeal this decision.  The Board may only 
exercise jurisdiction over an issue after an appellant has 
filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. 
App. 554 (1993).  Accordingly, the issue of entitlement to 
service connection for hearing loss is not currently before 
the Board on appeal.


REMAND

The Board finds that additional evidentiary development is 
necessary here.  As to the claim of service connection for 
tinnitus, it is the veteran's primary contention that this 
condition had its origins during service.   The evidence 
reflects that he served in the Naval Reserve after separation 
from active service in 1968, but verification of any active 
duty for training dates has not been obtained.  The veteran 
submitted service medical records from his period of reserve 
service dated in 1984 and 1985 which reflect that audiometric 
evaluations were conducted.  The veteran reported that he had 
additional documents to support his periods of reserve 
service; however, this information is not of record.

Post service records include an August 2003 audiometric 
evaluation in which noise exposure during service was 
reported as was recreational exposure from motorcycles and 
shooting of guns.  In a February 2005 VA audiological 
examination, the examiner noted that there was no other 
evidence of significant noise exposure (other than that 
during the veteran's active duty and reserve duty) in the 
veteran's history to explain his hearing loss.  The claims 
file reflects, however, that there is evidence of additional 
noise exposure as VA education benefits reflect that the 
veteran took civilian courses to be a commercial pilot, 
flight instructor, and helicopter pilot at various times from 
1969 to 1977.  This is inconsistent with the examiner's 
statement.    

As to the claim for an initial rating in excess of 30 percent 
for PTSD, additional medical development to evaluate the 
veteran's current disability level is necessary.  VA clinical 
records dated in September 2004 show ongoing treatment.  
Additionally, the claims file contains therapy records from 
the Vet Center.  The veteran and his spouse contend that the 
veteran's PTSD symptoms are worse.  VA's duty to assist 
includes obtaining recent medical records and thorough and 
contemporaneous examinations in order to determine the nature 
and extent of the veteran's disabilities.  38 C.F.R. 
§ 3.159(c)(4) (2005).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AMC/RO should contact the 
appropriate repository of records and 
request verification of the dates and 
nature of the veteran's service in the 
Reserve, including the unit of 
assignment, and the dates and nature of 
his service with each unit, to include 
whether each period of service was a 
period of active duty, active duty for 
training, or inactive duty training.  

2.  After the completion of #1 above, the 
AMC/RO should then schedule the veteran 
for an audiological examination to 
determine the nature, etiology of any 
tinnitus currently manifested.  The 
examiner is requested to determine 
whether it is very likely, as likely as 
not, or highly unlikely, that tinnitus, 
if found, is attributable to acoustic 
trauma possibly incurred as a result of 
noise exposure during periods of active 
service.  The examiner should review the 
record as to the veteran's reports of 
hearing exposure during and subsequent to 
service.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
pursuant to conduction of the examination 
and the examiner should note that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

3.  The AMC/RO should obtain all clinical 
psychiatric/mental health records from 
both the VA medical facility and the VET 
Center from June 2004 to present.

4.  After the completion of # 3 above, 
the AMC/RO should schedule the veteran 
for a VA psychiatric examination to 
determine the severity of his PTSD.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner pursuant to 
conduction of the examination and the 
examiner should note that the claims file 
was in fact made available for review in 
conjunction with the examination.  The VA 
examiner should also specifically 
address/discuss the following:

A.  The VA examiner should assign the 
veteran's PTSD a numerical code under the 
Global Assessment of Functioning (GAF) 
consistent with the criteria in the 
fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV).  Also, an opinion addressing 
the relative degree of industrial 
impairment resulting from his PTSD is 
requested.  Specifically, the examiner 
should describe what types of employment 
activities would be limited due solely to 
the veteran's service-connected PTSD, 
bearing in mind his entire social- 
medical history, particularly, any degree 
of industrial impairment caused by one or 
more nonservice connected disorders.

B.  The VA examiner should also describe 
how the symptoms of the veteran's 
service-connected PTSD affect his social 
capacity, including his ability to 
establish and maintain effective work and 
social relationships.

5.  Thereafter, the RO should 
readjudicate the veteran's claims for 
service connection for tinnitus and for 
an increased evaluation for PTSD.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response before the claims 
file is returned to the Board for further 
appellate consideration.  .

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





